CHIEF JUSTICE                                                                                   LISA MATZ
 CAROLYN WRIGHT                                                                           CLERK OF THE COURT
                                                                                              (214) 712-3450
JUSTICES                                                                                theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                GAYLE HUMPA
 DOUGLAS S. LANG                                                                        BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                         (214) 712-3434
 ROBERT M. FILLMORE                                                                   gayle.humpa@5th.txcourts.gov
 LANA MYERS                              Court of Appeals
 DAVID EVANS                                                                                   FACSIMILE
 ADA BROWN                        Fifth District of Texas at Dallas                          (214) 745-1083
 CRAIG STODDART
                                           600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                              INTERNET
 DAVID J. SCHENCK                               DALLAS, TEXAS 75202                 WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                   (214) 712-3400




                                                 February 8, 2018



       Mr. Rodrigo Victor Del Rio
       SO 322151
       Collin County Detention Facility
       4300 Community Ave.
       McKinney, Texas 75071

       RE:      Court of Appeals Number:      05-18-00025-CV
                Trial Court Case Number:      416-02469-2017

       Style: Fourteen Thousand Five Hundred Dollars ($14,500.00) in Lawful United States Currency
              v.
              The State of Texas

       Dear Mr. Rodriguez:

               The Court is in receipt of appellant’s “Affidavit of Indigency.” Pursuant to Texas Rule of
       Appellate Procedure 20.1(a) and (c), appellant is allowed to proceed without payment of the
       appellate court filing fees. See TEX. R. APP. P. 20.1(a),(c). However, fees charged by the trial
       court clerk or court reporter for preparation of the appellate record are governed by Texas Rule
       of Civil Procedure 145. See id. 20.1(a).

                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court

       ltr/lp

       cc:      Greg Willis